
	
		VI
		110th CONGRESS
		1st Session
		S. 483
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Salah Naji Sujaa.
	
	
		1.Permanent resident status for
			 Salah Naji Sujaa
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Salah Naji Sujaa
			 shall be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Salah Naji Sujaa enters the United States before the
			 filing deadline specified in subsection (c), Salah Naji Sujaa shall be
			 considered to have entered and remained lawfully and, if otherwise eligible,
			 shall be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent residence to Salah Naji Sujaa, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of Salah Naji Sujaa’s birth under section 203(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of Salah Naji Sujaa’s birth under
			 section 202(e) of such Act.
			
